Mr. Justice Thomson delivered the opinion of the court. 2. Bills and notes, § 364* — when replications setting up want and failure of consideration are not demurrable. In an action to recover on a promissory note, replications to special pleas setting up want of consideration and failure of consideration are not demurrable where, though loosely drawn and addressed to the various paragraphs of which the pleas are composed instead of to the pleas as such, they set forth that a valuable consideration for the note passed from plaintiff and in due course. 3. Pleading, § 130* — when conclusion of replication is sufficient. It is sufficient if the conclusion of a replication is, in substance, to the country, even though it does not so conclude in terms.